Title: To John Adams from Richard Rush, 30 September 1821
From: Rush, Richard
To: Adams, John


				
					Dear and Venerable Sir.
					London September. 30. 1821
				
				Your life will never cease to be useful to your country. In spite of yourself, in spite of your years, you will always belong to it. The incident, from alluding to which I could not refrain in my letter of February, has been followed up by another scarcely of less interest, and which perhaps may one day produce effects still more worthy to be noted. I mean, Sir, the address to the cadets, those children of the Republick, which you delivered during the past summer from your retreat near Boston. I read it I can scarcely say with what feelings. Will not Trumbull, or Sully, or Alston, or some one at Boston with a  pencil better than theirs, if there be any better, give us this scene upon canvass? We ought to have it so, and I hope will.For the letter which you kindly took the trouble to write to me in reply to mine of February, I desire to offer my thanks. As to the constitution of the United States, it is so superior to that of any other country, that we shall, I suppose, have to overlook whatever of imperfection has found a place in it, and cling to it as it is. Constitution-making is, doubtless, the most difficult task that human skill can take in hand. Many of its best rules are to be found in a commentary upon the factions of the free states and cities of Italy, in an American work which I need not name, but that I heartily wish could be read and properly estimated at this peculiar moment throughout Spain and Portugal. But how often have we not been told, that nations as well as individuals, forget all the lessons of experience!As far as I know, there will be no rupture for the present between Russia and the Turks. But I hear nothing on the subject but what the newspapers contain, this being a season when official people, and nearly all others with whom I mix, are our of London.I have read, and with great delight, the secretary of state’s address on the 4th of July. It is eloquent and profound; sound in its principles and sterling in its patriotism.I remain, dear and / venerable Sir, with / devoted respect and / friendship, your obt / Sevt— 
				
					Richard Rush.
				
				
			